Case: 10-10503 Document: 00511424615 Page: 1 Date Filed: 03/25/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 25, 2011
                                     No. 10-10503
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

DAVID LYND,

                                                   Plaintiff-Appellant

v.

MCDONALD’S CORPORATION,

                                                   Defendant-Appellee


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:00-CV-1452


Before HIGGINBOTHAM, SMITH and HAYNES, Circuit Judges.
PER CURIAM:*
       David Lynd moves this court for authorization to proceed in forma
pauperis (IFP) in this appeal from the denial of his F ED. R. C IV. P. 60(b) motion.
Lynd asserts that he is impoverished, that his claims are valid, and that the
magistrate judge was biased. These allegations are insufficient to show that
Lynd will raise a nonfrivolous issue on appeal. See Carson v. Polley, 689 F.2d
562, 586 (5th Cir. 1982). Consequently, his IFP motion is DENIED and this



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10503 Document: 00511424615 Page: 2 Date Filed: 03/25/2011

                                No. 10-10503

appeal is DISMISSED as frivolous. See 5 TH C IR. R. 42.2. All other outstanding
motions are likewise DENIED.




                                       2